DETAILED ACTION
Election/Restrictions
Claims 4 and 7-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/23/2022.

Claim Objections
Claim 6 is objected to because of the following informalities:  “the opening group, of which the largest number of types of the recording mediums are located on an immediate upstream side in the conveyance direction among each of the placement patterns per size of the recording mediums” lack antecedent basis.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites “the opening group, of which the largest number of types of the recording mediums are located on an immediate upstream side in the conveyance direction among each of the placement patterns per size of the recording mediums.” As mentioned in the rejections, “an immediate upstream side in the conveyance direction” does not in itself mean anything without another object from which to be upstream. Further, it is not understood what this clause is supposed to mean. Unless opening groups themselves are all different sizes, it would not seem that some opening groups would allow more sizes of recording medium to be located on the belt. Moreover, to states that “the largest number of types of recording mediums are located on an immediate upstream side” would seem to be stating that a large number of types of recording mediums are all held by the belt simultaneously upstream of whatever they are upstream from. This would not seem to be possible unless the recording mediums are stacked on each other. Clarification is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saitoh et al. (2011/0227980).

Regarding claim 1, Saitoh teaches an inkjet recording device comprising: 
a recording head (fig. 1, item 51) that has a plurality of nozzles (fig. 2, items 102) for ejecting ink; 
an endless conveyance belt (fig. 1, item 4) that conveys a recording medium to a position facing the recording head and has a reference specifying portion (fig. 2, item 17 closest to detector 16) indicative of a reference of one round of the belt (see fig. 2, note that each reference mark passes detector 16 one time during each round of the belt); 
a drive roller (fig. 1, item 42) that causes the conveyance belt to move in a conveyance direction (fig. 2, see arrow) of the recording medium; 
a recording medium supply unit (fig. 2, item 21/22/23) that supplies the recording medium onto the conveyance belt (see fig. 2); 
a reference detection sensor (fig. 2, item 16) that detects the reference specifying portion (fig. 23, S1003); and 
a control unit (fig. 6, item 501) that controls the drive roller and the recording medium supply unit (see fig. 5), 
wherein the control unit controls the drive roller to stop the conveyance belt such that, after completion of a print job in which an image is formed by ejecting the ink to the recording medium from the recording head, the reference specifying portion of the conveyance belt is stopped at a position on an upstream side in the conveyance direction of the conveyance belt from a detecting position of the reference detection sensor by a particular distance or longer ([0144]), and the particular distance is a distance for which the conveyance belt moves until the conveyance belt reaches a specific conveyance speed since the conveyance belt in a stopped state starts moving by driving of the drive roller ([0144], [0070], [0124], Note that “an upstream side” could mean anything because “an upstream side of the recording head” has not been specified. That is, one thing cannot simply be “upstream” but must be upstream of another thing. Note that, upon starting conveyance, the belt necessarily reaches a specific conveyance speed at which a constant conveyance speed is maintained unless otherwise commanded).  	Regarding claim 2, Saitoh teaches the inkjet recording device according to claim 1, wherein the control unit controls the drive roller to stop the conveyance belt such that, every time the print job is completed, the reference specifying portion of the conveyance belt is shifted to an upstream side or a downstream side in the conveyance direction ([0144], Again, note that “an upstream side” does not in itself have a meaning). 	Regarding claim 3, Saitoh teaches the inkjet recording device according to claim 1, wherein the control unit controls the drive roller to stop the conveyance belt such that, after the completion of the print job, the reference specifying portion of the conveyance belt is stopped at the position on the upstream side in the conveyance direction of the conveyance belt from the detecting position of the reference detection sensor by the particular distance ([0144], Again, note that “an upstream side” does not in itself have a meaning). 	Regarding claim 5, Saitoh teaches the inkjet recording device according to claim 1, wherein the conveyance belt has opening groups (fig. 2, items A, B) each including an opening (fig. 2, items 201), through which the ink passes when the recording head conducts flushing for ejecting the ink at different timing from timing that contributes to the image formation on the recording medium ([0058]), at a plurality of positions at different intervals in the conveyance direction (see fig. 2), and has, as the reference specifying portion, at least one reference mark that is located in a specific positional relationship with one of the opening groups (see fig. 2, note reference mark 17 aligned with group A1 closest to detector 16). 	Regarding claim 6, Saitoh teaches the inkjet recording device according to claim 5, wherein the recording medium is sequentially supplied to the conveyance belt by the recording medium supply unit such that the recording medium is placed on the conveyance belt in a placement pattern that is determined according to size of the recording medium ([0144]), on the conveyance belt, the reference mark is located in a specific positional relationship with a particular opening group of the plurality of opening groups (see fig. 2), and of the plurality of opening groups, the particular opening group is the opening group, of which the largest number of types of the recording mediums are located on an immediate upstream side in the conveyance direction among each of the placement patterns per size of the recording mediums (see 112 rejection).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853